Citation Nr: 0301991	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  95-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
a left knee disorder for any period since July 12, 1991, the 
effective date for service connection.

2.  Entitlement to an evaluation greater than 10 percent for 
degenerative joint disease of the left knee for any period 
since July 12, 1991, the effective date for service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1993 decision by the Newark, New Jersey, Regional 
Office (RO) that granted service connection for degenerative 
joint disease of the left knee and assigned a 10 percent 
evaluation effective July 12, 1991.  The veteran disagreed 
with the evaluation assigned.

The veteran has relocated during the pendency of his appeal 
and currently resides in the area supported by the 
Washington, DC, RO.

The veteran testified at an October 2000 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDING OF FACT

The veteran complains of left knee pain but, save for two 
examiners who noted slight loss of flexion, and some 
radiologists who have seen mild degenerative joint disease, 
there is little evidence of left knee pathology to support 
the complaints.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent, for a left knee disorder, have not been met for any 
period since July 12, 1991.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, and Diagnostic 
Code (DC) 5257 (2002).

2.  The schedular criteria for an evaluation greater than 10 
percent for degenerative joint disease of the left knee have 
not been met for any period since July 12, 1991.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, and DC 5003 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted during this appeal.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The July 1993 RO decision expressed doubt about the etiology 
of the veteran's left knee complaints, but resolved the doubt 
in his favor, granted service connection for a left knee 
disorder, and assigned a 10 percent evaluation.  A March 1994 
Statement of the Case explained the applicable law, and its 
application to the evidence, as did a March 1995 hearing 
officer decision and Supplemental Statements of the Case 
(SSOC) issued in April and August 1995 and March 1996.  RO 
decisions issued in August 1995 and March 1996 further 
explained the shortcomings in the veteran's increased-rating 
claim.  A July 1999 RO decision increased the evaluation for 
the left knee disorder to, in effect, a combined rating of 30 
percent, and a May 2000 SSOC explained the applicable law.  A 
March 2001 Board decision addressed VCAA.

The evidence of record includes the veteran's service medical 
records, transcripts of his testimony at November 1994 and 
October 2000 hearings, records from non-VA health care 
providers the veteran identified, VA outpatient treatment 
records and examination reports, and statements and written 
argument from the veteran and his representatives.  Finally, 
in an October 2002 letter, the RO advised the veteran that 
his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board.  
In response, the veteran submitted a September 2002 VA X-ray 
report.

The location of probative evidence, not included in the file, 
has not been identified.  The Board is unaware of the 
location of any such evidence, and finds that all available 
probative evidence has been obtained and is of record.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain, and any 
failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA, and turns now to the merits of the claim.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back to the date of the claim are 
considered.  38 C.F.R. § 4.1.  The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence of record, the veteran gave a 
lengthy history of knee problems in February 1976 service 
medical records.  He complained then of pain, locking, and 
giving way.  Examination revealed some tenderness and 
crepitus, but there was no effusion and no laxity, and 
McMurray's sign was negative.  The diagnosis was 
chondromalacia.

On a July 1981 record, the veteran gave a multiyear-history 
of intermittent bilateral knee pain and reported a left knee 
injury while playing basketball three days earlier.  
Examination of the left knee revealed some swelling, 
crepitus, and tenderness, but no instability and no 
limitation of motion.  The diagnosis was tendonitis and 
bursitis.

At a July 1985 separation examination, the veteran did not 
report a knee disorder and none was found by clinical 
evaluation.

In August 1985, the veteran claimed service connection for a 
larynx disorder, but he did not report a knee injury in 
service or a knee disorder currently.

At an October 1985 general medical examination, the veteran 
did not report a knee disorder, and none was found.

In April 1986, the veteran sustained a left knee injury in a 
motor vehicle accident.  There was some swelling and 
tenderness, but no limitation of motion.  The diagnosis was 
left knee contusion.

At a February 1987 examination, the veteran denied bone and 
joint disorders.

In a July 1991 statement, the veteran complained of problems 
with his legs since service.

At a March 1993 VA examination, the veteran complained of 
bilateral knee pain and swelling after prolonged walking or 
driving.  On examination of the left knee, there was 
crepitus, but no swelling or effusion, no joint line 
tenderness, no instability, no limitation of motion, and X 
rays were normal.  The diagnosis, in spite of the negative X 
rays, was mild degenerative joint disease with crepitus.

The July 1993 RO decision granted service connection for a 
left knee disorder and assigned a 10 percent evaluation 
effective July 12, 1991, the date the claim was received.

In an October 1993 Notice of Disagreement, the veteran 
disagreed with the evaluation assigned.

At a November 1994 hearing, the veteran testified that, in 
service, he fell from a truck onto his knees.  Currently, he 
had "popping pains" in his left knee after prolonged 
walking.  He said he received his treatment from VA and had 
not seen private health care providers, but he was vague 
about the frequency of current treatment.  He said he used 
Icy Hot, and doctors told him he may need some kind of knee 
brace in the future.

At a December 1994 VA examination of the veteran's left knee, 
there was no tenderness, no effusion, no limitation of 
motion, no evidence of instability or other abnormality, and 
X rays showed mild degenerative joint disease.

In January 1995, the veteran was seen at the VA rheumatology 
clinic for gout in a foot.  There he complained of knee pain, 
swelling, and popping after climbing stairs and after 
prolonged walking or driving.  The knee had not been 
aspirated or injected.  There was crepitus, minimal effusion, 
and tenderness near the inferior patella, and he was given a 
steroid injection.  A month later, he reported some relief 
from the injection, and there was then no swelling, locking, 
or giving way.

At an April 1997 VA orthopedic examination, the veteran 
complained of left knee pain and occasional swelling.  On 
examination, the patella was tender to pressure, and there 
was crepitus with flexion, but there was no swelling, no 
deformity, no laxity, no limitation of motion, and gait and X 
rays were normal.

In spite of the lack of medical evidence of increased 
disability, a July 1999 RO decision increased the evaluation 
for the left knee disorder from 10 to 20 percent and assigned 
a separate 10 percent evaluation for degenerative joint 
disease of the left knee.

At an October 2000 Central Office hearing, the veteran 
testified that he had left knee pain after driving for an 
hour-and-a-half and pain and locking after walking for half 
an hour.  He had difficulty with more than one flight of 
stairs and was not able to exercise as much as he should.  He 
drove a bus for a charter company, and had to stop 
periodically to get up and move about.  In addition, he had 
declined to take several trips when they were offered because 
of the distance and time involved.  Still, his employer was 
unaware of his knee problem.  He said the arthrocentesis had 
not provided much relief.  He had used a hinged brace briefly 
in the past, but not currently, and had not used a cane or 
other assistive device.  He occasionally used over-the-
counter medications, and stronger ones had not been 
prescribed.

At a July 2001 VA examination, the veteran complained of 
constant left knee pain exacerbated by walking or driving.  
On examination, there was retropatellar and anteromedial 
tenderness, crepitus with motion, and pain with extreme 
flexion, but there was no swelling, no instability, and the 
range of motion was from 0 to 130 degrees.  X rays showed 
minimal early osteoarthritis.  The impression was left knee 
chondromalacia, with early osteoarthritis, and the examiner 
said he expected there would be pain with use.

In a November 2001 letter, the veteran complained about the 
brevity of the examination.  He also suggested that he had 
not sought medical treatment for his left knee for fear that 
to do so might reflect adversely on him at work.

However, the file includes the veteran's VA outpatient 
treatment records dated from April 2000 to May 2002.  They 
show several visits to VA clinics, but only complaints and 
treatment of sinusitis, a skin disorder, and left arm and 
hand pain; none of them show complaints and treatment of a 
left knee disorder.  In addition, the file includes a lengthy 
list of appointments at various VA clinics, but the veteran 
canceled or failed to report for most of them.  Thus, the 
record shows that the veteran did not hesitate to seek VA 
health care, his contention to the contrary notwithstanding, 
when he felt the need for treatment.

At a June 2002 VA examination, the veteran complained of left 
knee pain, but the examiner noted that he did not report 
weakness, fatigability, incoordination, or flare-ups.  The 
examiner noted that earlier X rays were "suggestive, but 
only suggestive[,] of mild degenerative change."  On 
examination, gait was normal, range of motion was from 0 to 
120 degrees, and there was no tenderness to palpation, no 
swelling, no deformity, no instability, and X rays were 
normal.  The examiner said he did not see evidence of 
weakness, fatigability, or incoordination.

A September 2002 VA X-ray report showed mild degenerative 
change in the veteran's left knee.
With regard to the evaluation of degenerative joint disease 
in the veteran's left knee, some radiologists have seen 
minimal evidence of it while others have read X rays as 
normal.  With arthritis, painful motion is an important 
factor of disability and evidence thereof, e.g., facial 
expression, wincing, etc., with pressure, manipulation, or 
motion, as well as crepitus in joint structures, should be 
carefully noted.  The law intends to recognize the residuals 
of healed injury, e.g., actually painful motion or unstable 
or malaligned joints, as entitled to at least the minimum 
compensable rating for the joint.  Flexion elicits such 
manifestations and the joints involved should be tested for 
pain on active and passive motion and on weight- and 
nonweight-bearing.  38 C.F.R. § 4.59.

The veteran's left knee degenerative joint disease is rated 
at 10 percent pursuant to DC 5010 (traumatic arthritis).  
Traumatic arthritis, as its name suggests, is often a 
residual of injury to a joint.  However, save for the 
basketball injury in service and the postservice motor 
vehicle accident, there is a dearth of evidence in this 
record of left knee trauma.  Specifically, there is no 
medical evidence that attributes the veteran's left knee 
disorder to residuals of injury.  Accordingly, a more 
appropriate diagnostic code is DC 5003 (degenerative 
arthritis).  That diagnostic code refers adjudicators, for 
purposes of evaluating disability, to the diagnostic code for 
limitation of motion of the affected joint.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  Under the provisions 
of DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg), a 20 percent evaluation 
is warranted if flexion is limited to 30 degrees or if 
extension is limited to 15 degrees.  However, in this case, 
no examination has ever found limitation of extension, and 
the greatest limitation of flexion reported during any 
examination was 120 degrees in June 2002.  The veteran's left 
knee arthritis is currently rated at 10 percent, and it is 
clear that an evaluation greater than 10 percent is not 
warranted pursuant to rating criteria for limitation of 
motion.  

If limitation of motion is demonstrated, but not to a 
compensable degree, then a 10 percent evaluation is 
warranted, pursuant to DC 5003, for each major joint or group 
of minor joints involved.  If there is no limitation of 
motion, a single 20 percent evaluation is warranted if two or 
more major joints or two or more minor joint groups are 
involved and there are occasional exacerbations.  If there is 
no limitation of motion, and no exacerbations, then a single 
10 percent evaluation is warranted, but only if two or more 
major joints or two or more minor joint groups are involved.

The knee is a major joint.  38 C.F.R. § 4.45(f).  At the June 
2002 VA examination, flexion was 120 degrees.  Thus, there is 
some minimal limitation of motion, and a 10 percent 
evaluation, but not more, is warranted.  Thus, there is no 
evidence in this record that would warrant an evaluation 
greater than 10 percent for degenerative joint disease of the 
left knee for any period since service connection was 
granted.

The veteran's other left knee disorder, occasionally 
diagnosed as chondromalacia, is currently rated at 20 percent 
pursuant to DC 5257 (other impairment of the knee).  Under 
the provisions of DC 5257, a 30 percent evaluation is 
warranted for severe, recurrent, subluxation or lateral 
instability.  However, no examination has ever noted 
subluxation or lateral instability, neither severe, moderate, 
nor slight, and certainly not recurrent, so a compensable 
evaluation is not warranted pursuant to DC 5257.  Clearly, a 
30 percent evaluation is not warranted.

The Board has considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is no evidence 
of weakened motion, atrophy from disuse, lack of 
coordination, or bony deformity.  Further, since only a 10 
percent evaluation is warranted for arthritis, and only a 
noncompensable evaluation on the basis of limitation of 
motion or instability of the joint, the Board is of the view 
that the veteran is adequately compensated, even for flare-
ups of the left knee disorder, by the 20 percent and 10 
percent evaluations currently assigned.

The veteran complains of left knee pain but, save for two 
examiners who noted slight loss of flexion, and some 
radiologists who have seen mild degenerative joint disease, 
there is little evidence of left knee pathology to support 
the complaints.




ORDER

An evaluation greater than 20 percent, for a left knee 
disorder for any period since July 12, 1991, is denied.

An evaluation greater than 10 percent, for degenerative joint 
disease of the left knee for any period since July 12, 1991, 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

